             Case MDL No. 3004 Document 7 Filed 04/09/21 Page 1 of 11




                  BEFORE THE UNITED STATES JUDICIAL PANEL ON
                          MULTIDISTRICT LITIGATION

In re PARAQUAT PRODUCTS                            )                   MDL-3004
LIABILITY LITIGATION                               )


                RESPONSE TO MOTION TO TRANSFER
  BY PLAINTIFF JERRY BURNETTE IN SUPPORT OF TRANSFERRING THE
ACTIONS TO THE SOUTHERN DISTRICT OF ILLINOIS PURSUANT TO 28 U.S.C. §
  1407 FOR COORDINATED OR CONSOLIDATED PRETRIAL PROCEEDINGS


       COMES NOW Jerry Burnette, pursuant to 28 U.S.C. §1407 and Rule 6.2 of the Rules of

Procedure for the Judicial Panel on Multidistrict Litigation, to respectfully respond to movants’

motion for transfer (Doc. 1, the “Motion”). Plaintiff supports the motion to the extent that the

related actions and tag-along actions should be centralized in an MDL for pretrial proceedings.

However, he urges that the actions be consolidated in the Southern District of Illinois before Chief

Judge Nancy J. Rosenstengel.

       Plaintiff Burnette’s action, Burnett v. Syngenta Crop Protection LLC, et al., 3:21-cv-00373

(S.D. Ill., East St. Louis), is pending in the Southern District of Illinois. Pursuant to Administrative

Order No. 289 signed March 26, 2021 by Chief Judge Rosenstengel, any newly filed actions

pertaining to injuries allegedly arising from exposure to Paraquat Products shall be assigned to

her. Therefore, Plaintiff Burnette’s action should be assigned to Chief Judge Rosenstengel. The

Southern District of Illinois is the most appropriate transferee forum because: (1) the Southern

District of Illinois has the resources to efficiently manage this case; and (2) the Judge suggested is

a dedicated, well respected jurist with considerable experiencing handling complex cases

including: In Re Syngenta Mass Action and In re Depakote.




                                                   1
             Case MDL No. 3004 Document 7 Filed 04/09/21 Page 2 of 11




   I.      BACKGROUND

        Between approximately 1970 and 1996, Plaintiff Jerry Burnette was repeatedly exposed to

and inhaled, ingested, or absorbed paraquat in the course of mixing, spraying, and otherwise

applying the chemical to test plots or fields. After repeated and consistent paraquat exposure,

Plaintiff Jerry Burnette began suffering neurological injuries consistent with Parkinson’s Disease

caused by his exposure to paraquat. Plaintiff was ultimately diagnosed with Parkinson’s Disease.

Defendants knew or should have known of the risk of neurological injuries to persons who used

paraquat, who were nearby while it was being used, or who entered fields or orchards where it had

been sprayed, and fraudulently concealed said risk.

        As movant outlined in the Motion, paraquat is a highly toxic synthetic chemical herbicide.

Since 1964, paraquat has been used in the U.S. to kill broadleaf weeds and grasses before the

planting or emergence of more than 100 field, fruit, vegetable, and plantation crops, to control

weeds in orchards, and to desiccate (dry) plants before harvest. Paraquat injures and kills plants

by creating oxidative stress that causes or contributes to cause the degeneration and death of plant

cells. Paraquat injures and kills humans and other animals by creating oxidative stress that causes

or contributes to cause the degeneration and death of animal cells.

        Paraquat creates oxidative stress in the cells of plants and animals because of “redox

properties” that are inherent in its chemical composition and structure: it is a strong oxidant, and

it readily undergoes “redox cycling” in the presence of molecular oxygen, which is plentiful in

living cells. The redox cycling of paraquat in living cells interferes with cellular functions that are

necessary to sustain life — photosynthesis in the case of plant cells and cellular respiration in the

case of animal cells. The redox cycling of paraquat in living cells creates a “reactive oxygen

species” known as superoxide radical, an extremely reactive molecule that can initiate a cascading

                                                  2
             Case MDL No. 3004 Document 7 Filed 04/09/21 Page 3 of 11




series of chemical reactions that creates other reactive oxygen species that damage lipids, proteins,

and nucleic acids—molecules that are essential components of the structures and functions of

living cells. Because the redox cycling of paraquat can repeat indefinitely in the conditions

typically present in living cells, a single molecule of paraquat can trigger the production of

countless molecules of destructive superoxide radical. Paraquat’s redox properties have been

known since at least the 1930s. That paraquat is toxic to the cells of plants and animals because it

creates oxidative stress through redox cycling has been known since at least the 1960s.

       The same redox properties that make paraquat toxic to plant cells and other types of animal

cells make it toxic to dopaminergic neurons — paraquat is a strong oxidant that interferes with the

function of, damages, and ultimately kills dopaminergic neurons by creating oxidative stress

through redox cycling. Although Parkinson’s Disease is not known to occur naturally in any

species other than humans, Parkinson’s Disease research is often performed using “animal

models,” in which scientists artificially produce in laboratory animals conditions that show

features of Parkinson’s Disease. Paraquat is one of only a handful of toxins that scientists use to

produce animal models of Parkinson’s Disease. In animal models of Parkinson’s Disease,

hundreds of studies involving various routes of exposure have found that paraquat creates

oxidative stress that results in the degeneration and death of dopaminergic neurons in the SNpc,

other pathophysiology consistent with that seen in human Parkinson’s Disease, and motor deficits

and behavioral changes consistent with those commonly seen in human Parkinson’s Disease.

       Hundreds of in vitro studies have found that paraquat creates oxidative stress that results

in the degeneration and death of dopaminergic neurons (and many other types of animal cells).

Many epidemiological studies (studies of the patterns and causes of disease in defined populations)

have found an association between paraquat exposure and Parkinson’s Disease, including multiple

                                                 3
              Case MDL No. 3004 Document 7 Filed 04/09/21 Page 4 of 11




studies finding a two- to five-fold or greater increase in the risk of Parkinson’s Disease in

populations with occupational exposure to paraquat compared to populations without such

exposure.

         Movant filed a schedule of actions with the motion to transfer (Doc. 1-2) noting fourteen

related actions brought by plaintiffs suffering from Parkinson’s Disease as a result of their

exposures to the toxic herbicide paraquat, and all name Syngenta Crop Protection, LLC, Syngenta

AG, and Chevron U.S.A. as defendants. Since that filing two additional related actions have been

filed, including Plaintiff Burnette’s action. Plaintiff Burnette agrees with the movant that the

Related Actions share common issues of fact and law. All of the actions are based on plaintiffs’

claim that exposure to paraquat developed, manufactured, distributed, and sold by the same

Syngenta and Chevron defendants, caused their injury of Parkinson’s Disease. Consolidation is

appropriate and warranted, but not in the district requested by the movant.

   II.      ARGUMENT


         Transfer under 28 U.S.C. §1407 to the Southern District of Illinois is the most appropriate

in these related actions. “The multidistrict litigation statute, 28 U.S.C. § 1407, was enacted as a

means of conserving judicial resources in situations where multiple cases involving common

questions of fact were filed in different districts.” Royster v. Food Lion (In re Food Lion), 73 F.3d

528, 531-32 (4th Cir. 1996). Two critical goals of Section 1407 are to promote efficiency and

consistency. See Illinois Municipal Retirement Fund v. Citigroup, Inc., 391 F.3d 844, 852 (7th Cir.

2004). The statute “was [also] meant to ‘assure uniform and expeditious treatment in the pretrial

procedures in multidistrict litigation’” and “[w]ithout it, ‘conflicting pretrial discovery demands

for documents and witnesses’ might ‘disrupt the functions of the Federal courts.’” In re

Phenylpropanolamine Prod. Liab. Litig., 460 F.3d 1217, 1230 (9th Cir. 2006) (quoting H.R. Rep.
                                                  4
             Case MDL No. 3004 Document 7 Filed 04/09/21 Page 5 of 11




No. 1130, 90th Cong., 2d Sess. 1 (1968), reprinted in 1968 U.S.C.C.A.N. 1898, 1899). The

alternative to appropriate transfer is “multiplied delay, confusion, conflict, inordinate expense and

inefficiency.” Id. (quoting In re Plumbing Fixture Cases, 298 F. Supp. 484, 495 (J.P.M.L. 1968)).

There can be little dispute that each of these requirements are met in this case.

       All the related actions share common factual questions arising out of allegations that

plaintiffs suffered the same injury - Parkinson’s Disease - as a result of exposure to paraquat. The

actions all name Syngenta Crop Protection, LLC, Syngenta AG, and Chevron U.S.A. as

defendants. “Centralization will eliminate duplicative discovery; prevent inconsistent pretrial

rulings; and conserve the resources of the parties, their counsel and the judiciary.”

In re Pradaxa (Dabigatran Etexilate) Prods. Liab. Litig., 883 F. Supp. 2d 1355, 1356 (J.P.M.L.

2012). Granting this motion will also serve the convenience of the parties and witnesses and

promote the just and efficient resolution of the litigation.

       Assignment of the MDL to Chief Judge Nancy Rosenstengel of the Southern District of

Illinois would serve the objectives of 28 U.S.C. § 1407. Coordinating all the Related Actions in

the Southern District of Illinois would satisfy the most important purposes of transfer for

coordinated or consolidated pretrial proceedings. See “Chair of Judicial Panel Sees Role as

Gatekeeper,” The Third Branch, (Administrative Office of the U.S. Courts), Nov. 2005. Moreover,

the suggested Judge is well-suited to shepherd these cases. That advantage, coupled with the ease

of access and economical accommodations close by, make the Southern District of Illinois the

appropriate transferee forum for this MDL.

   1. The Southern District of Illinois’s Geographically Central Location and Accessibility
      Commend it for a Nationwide Complex Litigation.




                                                  5
             Case MDL No. 3004 Document 7 Filed 04/09/21 Page 6 of 11




       The Panel should also consider whether the proposed transferee court is geographically

convenient for the parties and counsel. See In re: Sigg Switzerland (USA), Inc., Aluminum Bottles

Marketing and Sales Practices Litigation, 682 F. Supp. 2d 1347, 1349 (J.P.M.L. 2010)

(considering geographic location of proposed transferee venue for nationwide class actions). The

Southern District of Illinois' geographically central location and accessibility commend it for a

nationwide products litigation. See In re Pradaxa (Dabigatran Etexilate) Prods. Liab. Litig., 883

F. Supp. 2d 1355, 1356 (J.P.M.L. 2012); In re Yasmin and Yaz (Drospirenone) Marketing, Sales

Practices & Products Liability Litigation, 655 F. Supp. 2d 1343 (J.P.M.L. 2009) (“[The Southern

District of Illinois] also provides a geographically central forum for this nationwide litigation in

which actions are pending in various districts across the country.”)

       a. The parties and attorneys are located across the United States.

       Defendant Syngenta AG is a foreign corporation with its principal place of business in

Basel, Switzerland. Defendant Syngenta Crop Protection LLC is a Delaware company with its

principal place of business in Greensboro, North Carolina. Defendant Chevron U.S.A. Inc. is a

Pennsylvania corporation with its principal place of business in San Ramon, California. The

Southern District of Illinois is centrally located considering all defendants – not just one defendant.

       Movant argues that the Northern District of California is “all the more pronounced” as

Chevron U.S.A has its principal place of business in the Northern District of California. This

argument ignores the location of the other defendants on the other side of the country. The

Southern District of Illinois is centrally located to all defendants. Additionally, the Southern

District of Illinois would allow for ease of access from across the country for the parties’ attorneys.

       b. The physical location of documents is increasingly irrelevant.


                                                  6
            Case MDL No. 3004 Document 7 Filed 04/09/21 Page 7 of 11




       Movant argues that the Northern District of California would provide ease of access to

documents of Chevron U.S.A. However, district courts have increasingly observed that “the

location of documents is increasingly irrelevant in the age of electronic discovery, when thousands

of pages of documents can be easily digitized and transported to any appropriate forum. Fanning

v. CAPCO Contractors, Inc., 711 F. Supp. 2d 65, 70 (D.D.C. 2010). See, e.g., Finjan, Inc. v.

Sophos Inc., No. 14-cv-01197-WHO, 2014 U.S. Dist. LEXIS 84578, at *18 (N.D. Cal. June 20,

2014) (noting that “[t]he ease of access to evidence is neutral because much of the evidence in this

case will be electronic documents, which are relatively easy to obtain in any district”);

Microspherix LLC v. Biocompatibles, Inc., No. 9:11-cv-80813-KMM, 2012 U.S. Dist. LEXIS

8359, at *10 (S.D. Fla. Jan. 24, 2012) (“In a world with fax machines, copy machines, email,

overnight shipping, and mobile phones that can scan and send documents, the physical location

of documents is irrelevant. In light of the burden a party moving for transfer bears, absent a

showing by the moving party to the contrary, this Court considers the location of relevant

documents and the relative ease of access to sources of proof a non-factor.”).

       In fact, when examining whether to grant a defendant’s motion to transfer the action, a

court in the Western District of Washington recently held that the fact that “most documentary

evidence can now be produced electronically” either argued against the defendant’s motion to

transfer the action or, at best, was neutral to it. LifeLast, Inc. v. Charter Oak Fire Ins. Co., No.

C14-1031JLR, 2014 U.S. Dist. LEXIS 139770, at *20 (W.D. Wash. Sep. 29, 2014).

       c. The U.S. Courthouse for the Southern District of Illinois is conveniently located
          to an international airport and reasonably priced accommodations.
       Movant argues that the Northern District of California should be selected due to the

proximity to the San Francisco International Airport- thirteen miles. St. Louis Lambert

International Airport is approximately sixteen miles from the East St. Louis U.S. Courthouse for

                                                 7
             Case MDL No. 3004 Document 7 Filed 04/09/21 Page 8 of 11




Southern District of Illinois. 1 This airport is accessible from all major domestic and international

cites. Furthermore, there will be no concerns about lodging surrounding the Southern District of

Illinois Courthouse. There are numerous hotels within ten minutes of driving distance to the

courthouse and many of these are available at under $200 per night on average during the weekdays

that counsel would likely travel. 2

    2. The Southern District of Illinois Is Well Equipped and Experienced to Manage the
       MDL.

       The staff and Clerk’s office of the Southern District of Illinois are well equipped and

experienced to provide the necessary support services for managing this litigation and have the

capacity to efficiently manage the pretrial proceedings in the Related Actions. This Panel has

consolidated previous litigations in the Southern District of Illinois, including In re Pradaxa

(Dabigatran Etexilate) Prods. Liab. Litig., 883 F. Supp. 2d 1355, 1355 (J.P.M.L. 2012), In re

Yasmin and Yaz (Drospirenone) Marketing, Sales Practices & Products Liability Litigation, 655

F. Supp. 2d 1343 (J.P.M.L. 2009), and In re Profiler Prods. Liab. Litig., 429 F. Supp. 2d 1381,

1381 (J.P.M.L. 2006).




1
  See
https://www.google.com/maps/dir/St.+Louis+Lambert+International+Airport+(STL),+Lambert
+International+Boulevard,+St.+Louis,+MO/US+District+Court+House+for+Southern+Illinoi
s,+750+Missouri+Ave,+East+St+Louis,+IL+62201/@38.6867664,-
90.3340837,12z/data=!3m1!4b1!4m14!4m13!1m5!1m1!1s0x87df36b4c56388f1:0x9dabcdbc663
077a6!2m2!1d-
90.374819!2d38.7499403!1m5!1m1!1s0x87d8b29afb0e3857:0x2a61ac428f9bf2f2!2m2!1d-
90.1567044!2d38.6236343!3e0 (last accessed April 9, 2021)
2
  See https://www.google.com/maps/search/Hotels/@38.6269349,-
90.1850671,14.78z/data=!4m8!2m7!3m6!1sHotels!2sUS+District+Court+House+for+Southern+
Illinois,+750+Missouri+Ave,+East+St+Louis,+IL+62201!3s0x87d8b29afb0e3857:0x2a61ac428f
9bf2f2!4m2!1d-90.1567044!2d38.6236343 (last accessed April 8, 2021.

                                                 8
             Case MDL No. 3004 Document 7 Filed 04/09/21 Page 9 of 11




        In addition to Multidistrict Litigations, the Southern District of Illinois and Chief Judge

Rosenstengel have overseen complex mass actions involving plaintiffs from across the nation,

including In re Depakote, 12-CV-52-NJR-SCW and In re Syngenta Actions, Poletti et al. v.

Syngenta AG et al., No. 3:15-cv-01221-DRH.

        Chief Judge Rosenstengel presided over the resolution of In re Depakote, Lead

Consolidated Case 12-CV-52-NJR-SCW, a mass action with over 600 filed cases. In re Depakote

involved claims against Abbott Laboratories brought on behalf of children suffering birth defects

after in utero exposure to the pharmaceutical drug Depakote. Chief Judge Rosenstengel presided

over jury trials in this matter, 15-CV-702-NJR-SCW and 14-CV-847-NJR-SCW, and in-depth

discovery in a large part of the docket.

        The Southern District of Illinois understands the importance of coordination efforts

between various state and federal consolidated litigations in order to promote the just and efficient

conduct of the litigation. In In re Syngenta Actions, Poletti et al. v. Syngenta AG et al., No. 3:15-

cv-01221-DRH, the Southern District of Illinois coordinated with the MDL and Minnesota state

court related litigations for the complex resolution of thousands of corn farmer’s claims against

several parties, including Syngenta AG And Syngenta Crop Protection, LLC two of the defendants

in this present action.

        Given the district’s experience and efficiency with which it disposes of mass litigations,

the Southern District of Illinois is the most appropriate venue to transfer the Related Actions. For

that reason, and others, the district “possesses the necessary resources, facilities, and technology

to sure-handedly devote the substantial time and effort to pretrial matters that this complex docket

is likely to require.” In re Baycol Prod. Liab. Litig., 180 F. Supp. 2d 1378, 1380 (J.P.M.L. 2001).




                                                 9
            Case MDL No. 3004 Document 7 Filed 04/09/21 Page 10 of 11




   3. Chief Judge Nancy Rosenstengel Would Efficiently and Effectively Handle This

       MDL.

       The experience, skill, and caseload of the judge to whom the MDL is assigned are also

important factors. Manual for Complex Litigation (4th) § 20.131 (“The Panel uses no single factor

to select the transferee district, but the Panel does consider where . . . the cost and inconvenience

will be minimized, and the experience, skill, and caseloads of available judges.” (footnote

omitted)). Judge Rosenstengel is one month shy of seven years of experience as a judge on the

federal bench. See https://www.ilsd.uscourts.gov/Judges/Rosenstengel.aspx. (last accessed April

9, 2021). Prior to her appointment, Judge Rosenstengel served as a career Law Clerk for the

Honorable Judge G. Patrick Murphy. Id. She served as Law Clerk until being sworn as Clerk of

Court for the United States District Court for the Southern District of Illinois in October 2009. Id.

She served as Clerk of Court until commissioned as a United States District Judge upon the

nomination of President Barack Obama and confirmation of the United States Senate in May of

2014. Id. Judge Rosenstengel became Chief Judge on April 1, 2019 after the retirement of Chief

Judge Reagan.

       Chief Judge Nancy Rosenstengel is already familiar with the paraquat litigation as she

currently has five paraquat cases before her; six when Plaintiff Burnette’s action is transferred to

her. As noted above, Administrative Order No. 289 orders any newly filed actions in the Southern

District of Illinois pertaining to injuries allegedly arising from exposure to Paraquat Products to

be assigned to her.

       Undoubtedly, Chief Judge Rosenstengel possess the qualifications to preside here. As

previously outlined, Chief Judge Rosenstengel has experience and familiarity with complex mass

litigations. Selecting the Southern District of Illinois before Chief Judge Rosenstengel would

                                                 10
              Case MDL No. 3004 Document 7 Filed 04/09/21 Page 11 of 11




centralize the cases before “a transferee judge with the time and experience to steer this litigation

on a prudent course and sitting in a district with the capacity to handle this litigation.” In re Motor

Fuel Temperature Sales Practices Litig., 493 F. Supp. 2d 1365, 1367 (J.P.M.L. 2007).

   III.      CONCLUSION

          All related cases in this matter, and any later “tag-alongs,” should be transferred and

centralized pursuant to 28 U.S.C. § 1407 in the Southern District of Illinois.

          Dated: April 9, 2021

                                       Respectfully submitted,

                                       By: /s/ W. Lewis Garrison, Jr.
                                           W. Lewis Garrison, Jr. (AL Bar No. 3591-N74W),
                                           Amanda S. Williamson (AL Bar No. 2011-A52W),
                                           William L. Bross, (AL Bar No. 9703-O71W),
                                           Christopher B. Hood (AL Bar No. 2280-S35H),
                                           HENINGER GARRISON DAVIS, LLC
                                           2224 First Avenue North
                                           Birmingham, AL 35202
                                           Phone: (205) 326-3336
                                           Fax: (205) 326-3332
                                           lewis@hgdlawfirm.com
                                           amanda@hgdlawfirm.com
                                           william@hgdlawfirm.com
                                           chris@hgdlawfirm.com

                                            Jarrod P. Beasley (IL Bar No. #6274536)
                                            Kuehn, Beasley & Young, P.C.
                                            23 S. First Street
                                            Belleville, IL 62220
                                            Phone: 618.277.7260
                                            Fax: 618.277.7718
                                            jarrodbeasley@kuehnlawfirm.com

                                            Attorneys for Plaintiff Jerry Burnette

                                            (Burnette v. Syngenta Crop Protection, LLC,
                                            et. al, Case. No. 3:21-cv-00373 (S.D. Ill.)


                                                  11
